DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 07/20/2020.
Status of the claims
Claims 1-20 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 20150100606, hereafter Bonner) in view of Hopper et al. (US 20190188114, hereafter Hopper).

Regarding claim 1, Bonner discloses:  A method, comprising: autonomously performing, by a computer system, defragmentation operations for one or more of a plurality of tablespaces in a database, including by:
selecting a first tablespace, of the plurality of tablespaces, to defragment, wherein the first tablespace includes a first plurality of index objects (Bonner  [0029] discloses: a REORG TABLESPACE operation reorganizes a table space to improve access performance and to reclaim fragmented space, where a table space is a storage area where one or more tables are stored);
creating a new first tablespace that is at least a same size as an in-use portion of the first tablespace (Bonner [0020] discloses: create tablespace operation for a table 10 on pages 20, 22 and 24, this include reserving free space on original page 20 for creating additional rows of the table 10);
while performing the defragmentation operations on the first tablespace, servicing a data access request associated with at least one of the first plurality of index objects (Bonner [0027; 0029] discloses: database manager 740 may automatically allocate free space to reserve for UPDATE operations responsive to collected dynamic workload characteristic history for UPDATE operations occurring between REORG operations); and
reclaiming storage space used to store at least a portion of the first tablespace (Bonner [0029] discloses: REORG TABLESPACE operation reorganizes a table space to improve access performance and to reclaim fragmented space, where a table space is a storage area where one or more tables are stored).
Bonner didn’t disclose, but Hopper discloses: rebuilding the first plurality of index objects, from the first tablespace, in the new first tablespace such that the rebuilt first plurality of index objects are stored in the new first tablespace without fragmentation (Hopper [0023] discloses: executing DB2 REBUILD INDEX utility on one or more of the plurality of data objects), the DB2 REORG TABLESPACE utility reorganizes a table space to improve access performance and to reclaim fragmented space).
Bonner and Hopper are analogous art because they are relevant to solving the same problem, for managing computer system performance. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bonner, to include the teaching of Hopper, in order to for managing computer system performance. The suggestion/motivation to combine is to REBUILD INDEX utility reconstructs indexes or index partitions from the table that the indexes/partitions reference.

Regarding claim 2, Bonner as modified discloses: The method of claim 1, wherein the reclaiming the storage space includes deleting the first tablespace from the database such that the storage space used to store the first tablespace is made available to a database management system (Bonner [0029] discloses: a REORG TABLESPACE operation reorganizes a table space to improve access performance and to reclaim fragmented space, where a table space is a storage area where one or more tables are stored).
Regarding claim 3, Bonner as modified discloses:  The method of claim 1, wherein the reclaiming the storage space includes releasing the storage space such that it may be used to store other database objects in the new first tablespace (Bonner [0029] discloses: a REORG TABLESPACE operation reorganizes a table space to improve access performance and to reclaim fragmented space, where a table space is a storage area where one or more tables are stored).
Regarding claim 11, Bonner as modified discloses: A non-transitory, computer-readable medium having instructions stored thereon that are capable of being executed by a server system to cause operations comprising: 
autonomously performing defragmentation operations for one or more of a plurality of tablespaces in a database, including by: selecting a first tablespace, of the plurality of tablespaces, to defragment, wherein the first tablespace includes a first plurality of index objects (Bonner [0029] discloses: a REORG TABLESPACE operation reorganizes a table space to improve access performance and to reclaim fragmented space, where a table space is a storage area where one or more tables are stored);
 creating a new first tablespace that is at least a same size as an in-use portion of the first tablespace (Bonner [0020] discloses: create tablespace operation for a table 10 on pages 20, 22 and 24, this include reserving free space on original page 20 for creating additional rows of the table 10);
(Bonner [0027; 0029] discloses: database manager 740 may automatically allocate free space to reserve for UPDATE operations responsive to collected dynamic workload characteristic history for UPDATE operations occurring between REORG operations); and 
reclaiming storage space used to store at least a portion of the first tablespace (Bonner [0029] discloses: REORG TABLESPACE operation reorganizes a table space to improve access performance and to reclaim fragmented space, where a table space is a storage area where one or more tables are stored).
Bonner didn’t disclose, but Hopper discloses: rebuilding the first plurality of index objects, from the first tablespace, in the new first tablespace such that the rebuilt first plurality of index objects are stored in the new first tablespace without fragmentation(Hopper [0023] discloses: executing DB2 REBUILD INDEX utility on one or more of the plurality of data objects), the DB2 REORG TABLESPACE utility reorganizes a table space to improve access performance and to reclaim fragmented space).
Bonner and Hopper are analogous art because they are relevant to solving the same problem, for managing computer system performance. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bonner, to include the teaching of Hopper, in order to for managing computer system performance. The suggestion/motivation to combine is to REBUILD INDEX utility reconstructs indexes or index partitions from the table that the indexes/partitions reference.
 Regarding claim 14, Bonner as modified discloses:  The non-transitory, computer-readable medium of claim 11, wherein the reclaiming the storage space includes deleting the first tablespace from the database such that the storage space used to store the first tablespace is made available to a database management system (Bonner [0029; 0039] discloses: removing free space for reclaim fragmented space).

s 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 20150100606, hereafter Bonner) in view of Hopper et al. (US 20190188114, hereafter Hopper) and further in view of Harp (US 20180196610).
Regarding claim 4, Bonner as modified didn’t disclose, but Harp discloses: The method of claim 1, wherein the selecting the first tablespace to defragment includes determining that the first tablespace has a highest percentage of fragmentation of the plurality of tablespaces (Harp [0062] discloses: although the second index has more fragmentation and utilizes less page space, and has higher page space free in secondary memory 506, the first index has a higher average page free space in memory 506. Thus, defragmenting the first index will be a higher priority than the second index). 
Bonner as modified and Harp are analogous art because they are relevant to solving the same problem, for defragment database indexes. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bonner, to include the teaching of Harp, in order to improve performance of databases. The suggestion/motivation to combine is to improve performance of databases and utilize a percentage of fragmentation as the basis for defragmentation.

Regarding claim 5, Bonner as modified discloses:  The method of claim 1, wherein a subset of the plurality of tablespaces have respective amounts of fragmentation that exceed a particular fragmentation threshold, wherein the method further comprises autonomously performing the defragmentation operations for each of the subset of tablespaces (Harp [0034] discloses: this ranking may be based on a percent (e.g., 20% of free space in memory 506, 19% of free space in memory 506, etc.), or as an absolute value (e.g., 2 GB) of free space in memory 506 that might be reclaimed through defragmentation).
 Bonner as modified and Harp are analogous art because they are relevant to solving the same problem, for defragment database indexes. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bonner, to include the teaching of Harp, in order to improve performance of 
Regarding claim 6, Bonner as modified discloses:  The method of claim 1, further comprising:
prior to the autonomously performing the defragmentation operations, analyzing, by the computer system, data objects stored in the plurality of tablespaces to generate fragmentation information corresponding to the plurality of tablespaces, wherein, for a given one of the plurality of tablespaces, the fragmentation information indicates an amount of fragmentation of the given tablespace, wherein the selecting is performed based on the fragmentation information (Harp [0048] discloses: a priority for defragmentation may be based on a cost of the defragmentation in terms of memory consumption, based on indexes that are resident in memory and their change in free space over time, based on an average page life expectancy, or some other criteria other than just the degree of fragmentation. In other words, if there are two files and a first file (File A) is 90% fragmented and the second file (File B) is 10% fragmented, the memory monitoring and selective defragmentation method). 
Bonner as modified and Harp are analogous art because they are relevant to solving the same problem, for defragment database indexes. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bonner, to include the teaching of Harp, in order to improve performance of databases. The suggestion/motivation to combine is to improve performance of databases and utilize a percentage of fragmentation as the basis for defragmentation.

Regarding claim 13, Bonner as modified discloses: The non-transitory, computer-readable medium of claim 11, wherein the selecting the first tablespace to defragment includes determining that the first tablespace has a largest amount of fragmented storage space of the plurality of tablespaces. (Harp [0048] discloses: a priority for defragmentation may be based on a cost of the defragmentation in terms of memory consumption, based on indexes that are resident in memory and their change in free space over time, based on an average page life expectancy, or some other criteria other than just the degree of fragmentation. In other words, if there are two files and a first file (File A) is 90% fragmented and the second file (File B) is 10% fragmented, the memory monitoring and selective defragmentation method). 
Bonner as modified and Harp are analogous art because they are relevant to solving the same problem, for defragment database indexes. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bonner, to include the teaching of Harp, in order to improve performance of databases. The suggestion/motivation to combine is to improve performance of databases and utilize a percentage of fragmentation as the basis for defragmentation.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 20150100606, hereafter Bonner) in view of Hopper et al. (US 20190188114, hereafter Hopper) and further in view of Egan et al. (US 20120290588, hereafter Egan).
Regarding claim 7, Bonner as modified didn’t disclose, but Egan disclose:  The method of claim 1, wherein the autonomously performing the defragmentation operations further includes:
prior to rebuilding a particular one of the first plurality of index objects, creating a logical lock on the particular index object such that the particular index object is not accessible to one or more maintenance jobs (Egan [0047] discloses: from an application, a request to lock access to a row of a database table, where the request specifies a logical identifier for the row and locks the row then reorganize rows of the database table); and
subsequent to the rebuilding the particular index object in the new first tablespace, removing the logical lock on the particular index object (Egan [0047] discloses: subsequent to reorganizing the rows of the database table, the DBMS 150 unlocks the row upon receiving a request to unlock access to the row of the database table. After the step 640, the method 600 terminates).
Bonner as modified and Egan are analogous art because they are relevant to solving the same problem, for reorganizing database tables. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bonner, to include the teaching of Egan, in order to reorganizing database tables. The suggestion/motivation to combine is to improve performance of databases.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 20150100606, hereafter Bonner) in view of Hopper et al. (US 20190188114, hereafter Hopper) and further in view of Sukumaran et al. (US 20200341955, hereafter Sukumaran).
Regarding claim 8, Bonner as modified didn’t disclose, but Sukumaran discloses: The method of claim 1, wherein the autonomously performing the defragmentation operations further includes:
monitoring a number of active sessions executing on the computer system; and in response to the number of active sessions exceeding a particular threshold value, terminating one or more of the active sessions (Sukumaran [0053] discloses: the maximum number of active database sessions; [0065] discloses: if excessive database loading is detected, the defragmentation is suspended).
Bonner as modified and Sukumaran are analogous art because they are relevant to solving the same problem, for reorganizing database tables. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bonner, to include the teaching of Sukumaran, in order for detection and repair of database fragmentation. The suggestion/motivation to combine is to obtain log data reflecting transactions in database for scheduling a defragmentation procedure for performance during the future time interval of low relative database utilization (Sukumaran [0006]).

Regarding claim 9, Bonner as modified discloses:  The method of claim 1, wherein the autonomously performing the defragmentation operations further includes:
monitoring a number of user connections being blocked by the autonomously performing the defragmentation operations; and in response to the number of user connections being blocked exceeding a particular threshold value, terminating the defragmentation operations (Sukumaran [0053] discloses: the maximum number of active database sessions; [0065] discloses: if excessive database loading is detected, the defragmentation is suspended). 
.


 Claims 10 and 12 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 20150100606, hereafter Bonner) in view of Hopper et al. (US 20190188114, hereafter Hopper) and further in view of Baldwin et al. (US 20150186401, hereafter Baldwin).
Regarding claim 10, Bonner as modified didn’t disclose, but Baldwin discloses:  The method of claim 1, wherein the autonomously performing the defragmentation operations further includes:
monitoring an average response time to service data access requests to one or more applications executing on the computer system; and in response to the average response time exceeding a particular threshold value, terminating the defragmentation operations (Baldwin [0020] discloses: overall accesses being tracked; [0023] discloses: defragmentation time period [0024] discloses: the defragmentation time period or timer has expired, then control ends). 
Bonner as modified and Baldwin are analogous art because they are relevant to solving the same problem, for defragmentation process. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bonner, to include the teaching of Baldwin, in order for performing defragmentation process. The suggestion/motivation to combine is to control defragmentation process based on the defragmentation time period.
Regarding claim 12, Bonner as modified discloses:  The non-transitory, computer-readable medium of claim 11, wherein the operations further comprise: 
Bonner [0023] discloses: once the database system detects that there is insufficient reserved space 50); 
verifying that the defragmentation operations are being performed during a period of decreased demand (Baldwin [0023] discloses: the defragmentation time period); and 
determining whether any suspension windows are currently active; and in response to a determination that one or more of the preliminary checks were unsuccessful, aborting the defragmentation operations (Baldwin [0024] discloses: the system 100 resource usage exceeds a system resource threshold, then the defragmenter suspends).
Bonner as modified and Baldwin are analogous art because they are relevant to solving the same problem, for defragmentation process. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bonner, to include the teaching of Baldwin, in order for performing defragmentation process. The suggestion/motivation to combine is to control defragmentation process based on the defragmentation time period.
Regarding claim 16, Bonner as modified discloses:  The non-transitory, computer-readable medium of claim 11, wherein the autonomously performing the defragmentation operations on the first tablespace further include:
monitoring an average response time to service data access requests to one or more applications executing on the server system; and in response to the average response time exceeding a particular threshold value, terminating the defragmentation operations (Baldwin [0020] discloses: overall accesses being tracked; [0023] discloses: defragmentation time period [0024] discloses: the defragmentation time period or timer has expired, then control ends).
Bonner as modified and Baldwin are analogous art because they are relevant to solving the same problem, for defragmentation process. It would have been obvious to one of ordinary skill in the art, at the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 20150100606, hereafter Bonner) in view of Hopper et al. (US 20190188114, hereafter Hopper) and further in view of Zhang et al. (US 9928210, hereafter Zhang).
Regarding claim 15, Bonner as modified didn’t disclose, but Zhang discloses:  The non-transitory, computer-readable medium of claim 11, wherein the operations further comprise: receiving, from a governance framework module, an indication that a suspension window is active for one or more of the first plurality of index objects; and in response to the indication, automatically suspending the defragmentation operations on the first tablespace. (Zhang [C16L16-22] discloses: defragmentation module can also be configured to stop performing defragmentation based on a time limit (e.g., defragmentation can be performed during a window of time and on a space limit).
Bonner as modified and Zhang are analogous art because they are relevant to solving the same problem, for defragmentation process. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bonner, to include the teaching of Zhang, in order for performing defragmentation process. The suggestion/motivation to combine is to control defragmentation process based on the defragmentation time limit.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lehr et al. (US 20120284474, hereafter Lehr) in view of Suarez et al. (US 20200285389, hereafter Suarez).
Regarding claim 17, Lehr as modified discloses:  A method, comprising: autonomously performing, by a computer system, defragmentation operations on one or more of a plurality of tables stored in a database, including by: based on fragmentation information corresponding to the plurality of tables, selecting a first table of the plurality of tables, to defragment (Lehr [0027] discloses: defragmentation is an operation or process, often extended in time, that takes data that has been fragmented over time and analyzes the fragmented data in step 305 and moves data in step 307 in such a way as to place portions of data in deleted areas to reorganize the data to make the data both more contiguous and in the proper sequence); 
copying data from the first table to an interim table such that the interim table is stored in the database without the fragmentation of the first table (Lehr [0040] discloses: copy of the data subject to the defragmentation, creates an instant “virtual” copy of data by modifying metadata such as relationship tables to treat a source data object/as first table as both the original and copy); 
monitoring the database to determine whether to interrupt the defragmentation operations on the first table (Lehr [0035; 0037] discloses: interrupts the defragmentation operation); 
while performing the defragmentation operations on the first table, servicing one or more requests to perform a data modification operation on the first table (Lehr [0040] discloses: defragmentation process analyzes the data and the deleted areas and moves data into the deleted areas to make the data more contiguous); and 
Lehr didn’t disclose, but Suarez discloses subsequent to copying the data from the first table to the interim table, reclaiming storage space used to store the first table (Suarez [0022] discloses:  the backup manager copies a volume table 200 to store as a temporary volume metadata 200 in one or more temporary metadata objects at storage addresses that map to the volume tracks in the temporary volume ….a loop of operations is then performed at blocks 308 through 324 for each data set.
Lehr and Suarez are analogous art because they are relevant to solving the same problem, for managing computer system performance. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Lehr, to include the teaching of Suarez, in order to for managing computer system performance. The suggestion/motivation to combine is for processing resources to defragment the recovered volume to create larger free space extents (Suarez [0012]).

s 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lehr et al. (US 20120284474, hereafter Lehr) in view of Suarez et al. (US 20200285389, hereafter Suarez) and further in view of Harp (US 20180196610).

Regarding claim 20, Lehr as modified didn’t disclose, but Harp discloses: The method of claim 17, wherein the selecting the first table to defragment includes determining that the first table has a highest percentage of fragmentation of the plurality of tables (Harp [0048] discloses: based on an average page life expectancy, or some other criteria other than just the degree of fragmentation. In other words, if there are two files and a first file (File A) is 90% fragmented and the second file (File B) is 10% fragmented, the memory monitoring and selective defragmentation method). 
Lehr as modified and Harp are analogous art because they are relevant to solving the same problem, for defragment database indexes. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Lehr, to include the teaching of Harp, in order to improve performance of databases. The suggestion/motivation to combine is to improve performance of databases and utilize a percentage of fragmentation as the basis for defragmentation.

. Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161